Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 21, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151663(172)                                                                                   Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                         Richard H. Bernstein,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 151663
  v                                                             COA: 316224
                                                                Wayne CC: 12-009631-FC
  ROBERT ANTHONY SMITH,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on July 20, 2015, is accepted for
  filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 21, 2015